DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
Application 17/098,602, filed on 11/16/2020, is a CON of 16/390,218 Filing Date 04/22/2019;  DIV of 14/875,448 Filing Date 10/05/2015;  CON of 13/750,814 Filing Date 01/25/2013.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/16/2020 is in compliance with the
provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the
examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the micro-bump line extends past lateral boundaries of the first redistribution line in a cross-sectional view” of claim 3, and the “the first redistribution line extends past lateral boundaries of the micro-bump line in a cross-sectional view” of claim 4, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of
the invention to which the claims are directed. The following title is suggested: METHOD OF FORMING SEMICONDUCTOR PACKAGE TRANSMISSION LINES WITH DUMMY BUMPS AND REDISTRIBUTION SLOTS

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3, 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation “the micro-bump line extends past lateral boundaries of the first redistribution line in a cross-sectional view”.  As best understood, the first micro-bump line is e.g. 470 of fig 1a, and the first redistribution line is e.g. 480 of fig 1a.  But the micro-bump line is smaller than the first redistribution line, and does not extend beyond the first redistribution line.  Additionally, “lateral boundaries of the first redistribution line” are not numbered in any drawing and are not discussed in the specification, so it is unclear whether applicant intends to claim a terminal end of the redistribution trace, or a sidewall of the trace.  Because it is unclear where the features claimed can be found in the drawings, a person having ordinary skill in the art at the time of filing would not reasonably be apprised of the scope of the claimed invention, and the term is indefinite.    For the purposes of examination and to further compact prosecution, the limitation will be read as including either or both of a sidewall or terminal end of a redistribution trace.
Claim 4 recites the limitation “the first redistribution line extends past lateral boundaries of the micro-bump line in a cross-sectional view.”  But lateral boundaries of the micro-bump line are not labeled in any drawing and are not discussed in the specification.  Additionally, because the micro-bump line 470 is curved in e.g. fig 1a, it appears that the line has different lateral sides at different heights.   Because it is unclear where the features claimed can be found in the drawings, a person having ordinary skill in the art at the time of filing would not reasonably be apprised of the scope of the claimed invention, and the term is indefinite.    For the purposes of examination and to further compact prosecution, the limitation will be read as including any surface points on the micro-bump line.
Applicant should clarify the correct interpretation in the next Office Communication.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 5, 6, 8-11, 14-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 7, 9-12, 15, 16, and 18 of U.S. Patent No. US 10269746 B2. Although the claims at issue are not identical, they are not patentably distinct from each other, as laid out in the table below.
Present Application
U.S. Patent No. US 10269746 B2
1. A method comprising: forming a first insulator layer over a first substrate; forming a redistribution layer over the first insulator layer, the redistribution layer comprising a first redistribution line and a second redistribution line; forming a second insulator layer over the redistribution layer; 

forming a micro-bump layer over the second insulator layer, forming the micro-bump layer comprising simultaneously forming a micro-bump line and a micro-bump structure, wherein the micro-bump line is laterally above the first redistribution line and the micro-bump structure contacts the second redistribution line, wherein the micro-bump line and the micro- bump structure comprise a same one or more layers, 



wherein the micro-bump line and the micro- bump structure each comprise a layer of solder material; 

attaching a second substrate to the micro-bump structure; 

and forming an underfill interposed between the second insulator layer and the second substrate, the underfill completely separating the micro-bump line and the second substrate. 



2. The method of claim 1, wherein the redistribution layer comprises a plurality of slots.  


5. The method of claim 1, wherein the first redistribution line and the micro-bump line form a transmission line.  

6. The method of claim 5, wherein the first redistribution line is a ground plane.  


8. The method of claim 1, further comprising a plurality of through vias extending through the first substrate.  




9. A method comprising: forming a first insulator layer over a first substrate, the first substrate having a redistribution line; forming a micro-bump layer over the first insulator layer, the micro-bump layer comprising a first micro-bump line and a micro-bump structure, wherein the first insulator layer is interposed between the redistribution line and the first micro-bump line, each of the first micro-bump line and 



the micro-bump structure comprising one or more metallic layers and a solder layer on the one or more metallic layers, wherein the one or more metallic layers is interposed between the solder layer and the first insulator layer; 

bonding a second substrate to the micro-bump structure by the solder layer of the micro- bump structure; 








and placing an underfill between the first micro-bump line and the second substrate, the underfill completely separating the first micro-bump line and the second substrate.  



10. The method of claim 9, wherein forming the micro-bump layer further comprises: forming a first via and a second via to the redistribution line; and forming a second micro-bump line coupled to the first via and forming a third micro- bump line coupled to the second via, wherein the first micro-bump line is interposed between the second micro-bump line and the third micro-bump line.  

11. The method of claim 9, further comprising forming the redistribution line, wherein the redistribution line comprises a plurality of slots.
  
14. The method of claim 9, wherein the first insulator layer completely covers a lower surface of the first micro-bump line.  (the examiner notes that coverage does not necessitate direct contact)

15. A method comprising: forming a redistribution line on a first substrate; a first insulator layer over the redistribution line; forming one or more micro-bump lines; forming a micro-bump structure, 




wherein each of the one or more micro-bump lines and  the micro-bump structure have a same conductive layer structure, 


wherein the conductive layer structure of both the one or more micro-bump lines and the micro-bump structure comprises a solder layer; 

attaching a second substrate to the micro-bump structure by the solder layer of the micro- bump structure; 




and placing an underfill between the micro-bump line and the second substrate, wherein the underfill extends closer to the second substrate than the one or more micro-bump lines.  

16. The method of claim 15, wherein the one or more micro-bump lines comprises a first micro-bump line, a second micro-bump line, and a third micro-bump line, wherein the first micro-bump line is interposed between the second micro-bump line and the third micro-bump line, wherein the second micro-bump line and the third micro-bump line are electrically coupled to the redistribution line.  (i.e. outer two lines connected to redistribution) 




Claim 1: A method comprising: forming a first redistribution layer over a first substrate, the first redistribution layer comprising a first redistribution line; forming a first insulator layer over the first redistribution layer;



forming a first micro-bump line, a second micro-bump line, a third micro-bump line, and a micro-bump, wherein the first micro-bump line, the second micro-bump line, and the third micro-bump line extend over the first insulator layer, wherein the micro-bump extends through an opening in the first insulator layer to the first redistribution line, wherein the first micro-bump line, the second micro-bump line, the third micro-bump line, and the micro-bump comprise same layers of same materials,

Claim 9: wherein each of the first micro-bump line, the second micro-bump line, and the third micro-bump line comprises solder.

Claim 1: and attaching a second substrate to the first substrate via the micro-bump,

Claim 2: further comprising forming an underfill between the first substrate and the second substrate, the underfill completely separating the first micro-bump line, the second micro-bump line, and the third micro-bump line from the second substrate.

Claim 18: wherein forming the second redistribution line comprises forming a plurality of slots in the second redistribution line.

Claim 1: the second micro-bump line being a signal transmission line;


Claim 10: the first micro-bump line and the third micro-bump line being coupled to ground and being configured to be held at ground potential,

Claim 7: further comprising forming a first plurality of vias and a second plurality of vias, the first plurality of vias extending between the first micro-bump line to the second redistribution line, the second plurality of vias extending between the third micro-bump line to the second redistribution line.


Claim 10: A method comprising: forming a first insulator layer over a first redistribution line, the first redistribution line being over a first substrate; and forming a first micro-bump line, a second micro-bump line, a third micro-bump line, and a micro-bump, wherein the first micro-bump line, the second micro-bump line, and the third micro-bump line extend over the first insulator layer, wherein the micro-bump extends through an opening in the first insulator layer to the first redistribution line

Claim 10: wherein the first micro-bump line, the second micro-bump line, the third micro-bump line and the micro-bump comprise same layers of same materials


Claim 9: wherein each of the first micro-bump line, the second micro-bump line, and the third micro-bump line comprises solder.

Claim 11: attaching a second substrate to the first substrate using the micro-bump, wherein the first substrate and the second substrate are not electrically coupled using the first micro-bump line, the second micro-bump line, or the third micro-bump line.

Claim 12: further comprising forming an underfill between the first substrate and the second substrate, the underfill completely separating the first micro-bump line, the second micro-bump line, and the third micro-bump line from the second substrate.

Claim 16: further comprising forming a first via and a second via, the first via electrically coupling the first micro-bump line to the second redistribution line and the second via electrically coupling the third micro-bump line to the second redistribution line.



Claim 18: wherein forming the second redistribution line comprises forming a plurality of slots in the second redistribution line.

Claim 10: the first micro-bump extends through an opening in the first insulator layer 




Claim 1: forming a first redistribution layer over a first substrate, the first redistribution layer comprising a first redistribution line; forming a first insulator layer over the first redistribution layer; forming a first micro-bump line, a second micro-bump line, a third micro-bump line, and a micro-bump,

wherein the first micro-bump line, the second micro-bump line, the third micro-bump line, and the micro-bump comprise same layers of same materials,

Claim 9: each of the first micro-bump line, the second micro-bump line, and the third micro-bump line comprises solder

Claim 1: attaching a second substrate to the first substrate via the micro-bump, wherein the first substrate and the second substrate are not electrically coupled via the first micro-bump line, the second micro-bump line, or the third micro-bump line.

Claim 2: forming an underfill between the first substrate and the second substrate, the underfill completely separating the first micro-bump line, the second micro-bump line, and the third micro-bump line from the second substrate.

Claim 10: second micro-bump line is interposed between the first micro-bump line and the third micro-bump line, the first micro-bump line and the third micro-bump line being coupled to ground and being configured to be held at ground potential, the second micro-bump line being a signal transmission line. (i.e. outer two lines)
Claim 15: wherein the second redistribution line extends laterally from the first micro-bump line to the third micro-bump line (connected to redistribution)


Claims 3 and 4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. US 10269746 B2 in view of Kang (US 20080293232 A1).
Regarding claim 3, US 10269746 B2 does not explicitly claim that the micro-bump line extends past lateral boundaries of the first redistribution line in a cross-sectional view.  
However, redistribution lines are often formed to a variety of sizes and shapes, and dummy bumps may be placed anywhere above them.  For example, Kang discloses a micro-bump line (dummy bump, annotated fig 6e) which extends past lateral boundaries (right-hand lateral boundaries, e.g. sidewalls and terminal end) of the first redistribution line in a cross-sectional view.  Dummy bumps may be placed anywhere in order to provide standoff height to facilitate underfill flow, as disclosed by Kang at e.g. para 0028, 0054.  Thus the dummy bumps of US 10269746 B2 could be likewise placed only partly over a redistribution line, as in Kang, so that some points of the dummy bumps extend beyond the redistribution layer, and also some sidewalls of the redistribution layer extend beyond the bumps.  It would have been obvious to one of ordinary skill in the art at the time of the invention to place the dummy bump over any segment of redistribution layer, because one of ordinary skill in the art at the time of the invention would have been motivated to look to alternative suitable methods of arranging the standoff dummy bumps in order to achieve the desired height.  Additionally, art recognized suitability for an intended purpose has been recognized to be motivation to combine.   MPEP § 2144.07.  

    PNG
    media_image1.png
    488
    629
    media_image1.png
    Greyscale

Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because the subject matter involves no more “than the simple substitution of one 
known element for another or the mere application of a known technique to a piece of prior art ready for the improvement.“ KSR, 550 U.S. at 416, 82 USPQ2d at 1395. 
Regarding claim 4, the combination of US 10269746 B2 and Kang of claim 3 discloses a first redistribution line (first redistribution, annotated fig 6e) which extends past lateral boundaries (arbitrary points on surface of dummy bump) of a micro-bump line (dummy bump) in a cross-sectional view.

Claims 7, 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. US 10269746 B2 in view of Beddingfield (US 5726502 A)
Regarding claim 7, US 10269746 B2 does not expressly claim a first under bump metal (UBM) line and a second UBM line, wherein the first UBM line is interposed between the micro-bump line and the second insulator layer, wherein the second UBM line electrically couples the micro-bump structure to the second redistribution line.  
However, under bump metallization is often placed beneath both active bump structures and dummy bump lines to protect the substrate from heat transfer during solder reflow and to improve solder adherance.  For example, Beddingford discloses a first under bump metal (UBM) line (right-hand 104, fig 8) and a second UBM line (left-hand 104, fig 8), wherein the first UBM line is interposed between the micro-bump line and the second insulator layer (fig 8), wherein the second UBM line electrically couples the micro-bump structure to the second redistribution line (102).  This improves adherence of the soldier to the underlying wiring, as disclosed by Beddingfield at e.g. col 6 ln 43.  A person having ordinary skill in the art at the time of the invention could form the UBM of Beddingford under the bumps of US 10269746 B2 to achieve the predictable result of improving solder adhesion, and in the combination, each element would continue to perform the same as it does separately.  
Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because “all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395.

    PNG
    media_image2.png
    512
    563
    media_image2.png
    Greyscale


Regarding claim 18, claim 1 of U.S. Patent No. US 10269746 B2 does not expressly claim the first substrate is part of an integrated circuit die.  
However, bumps and dummy bumps are often disposed between interposers and integrated circuit dies, with the bumps being first disposed on the die.  For example, Beddingford discloses a first substrate (bumped die 32, fig 2) which is part of an integrated circuit die.  It would have been within the scope of one of ordinary skill in the art at the time the invention was filed to combine the teachings of US 10269746 B2 and Beddingford to enable place the solder balls on the die side before joining the interposer and die, because one of ordinary skill in the art at the time the invention was filed would have been motivated to look to alternative suitable methods of connecting these devices, and art recognized suitability for an intended purpose has been recognized to be motivation to combine.   MPEP § 2144.07.
	Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because the subject matter involves no more “than the simple substitution of one 
known element for another or the mere application of a known technique to a piece of prior art ready for the improvement.“ KSR, 550 U.S. at 416, 82 USPQ2d at 1395.

Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. US 10269746 B2 in view of Sakuma (US 9198284 B2)
Regarding claim 17, claim 1 of U.S. Patent No. US 10269746 B2 does not expressly claim the first substrate is part of an interposer.  However, bumps and dummy bumps are often disposed between interposers and interposers, with the bumps being first disposed on one of the interposers.  For example, Sakuma discloses a first substrate (package board 21, fig 6) which is part of an interposer.  It would have been within the scope of one of ordinary skill in the art at the time the invention was filed to combine the teachings of US 10269746 B2 and Beddingford to enable place the solder balls on the die side before joining the interposer and die, because one of ordinary skill in the art at the time the invention was filed would have been motivated to look to alternative suitable methods of connecting these devices, and art recognized suitability for an intended purpose has been recognized to be motivation to combine.   MPEP § 2144.07.
Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because the subject matter involves no more “than the simple substitution of one 
known element for another or the mere application of a known technique to a piece of prior art ready for the improvement.“ KSR, 550 U.S. at 416, 82 USPQ2d at 1395.

    PNG
    media_image3.png
    525
    756
    media_image3.png
    Greyscale

Claims 19 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. US 10269746 B2 in view of Chou (US 20070096313 A1).
Regarding claim 19, claim 1 of U.S. Patent No. US 10269746 B2 does not expressly claim that  the first insulator layer has a thickness between 5 um and 30 um.  
However, this is a common thickness for insulation layers in semiconductor packages.  For example, Chou discloses a package with a dummy bump (414) wherein the first insulator layer (409, fig 4D) has a thickness between 5 um and 30 um (between 1 and 30 um, para 0033).   Claim 1 of U.S. Patent No. US 10269746 B2 is silent as to the dimensions of this feature, and therefore the skilled artisan would look to Chou to determine what dimensions are appropriate.  Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because the subject matter involves no more “than the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for the improvement.“ KSR, 550 U.S. at 416, 82 USPQ2d at 1395.

    PNG
    media_image4.png
    371
    578
    media_image4.png
    Greyscale
	Regarding claim 20, claim 1 of U.S. Patent No. US 10269746 B2 does not expressly claim that a height of the micro-bump structure is between 10 um to 50 um.
However, this is a common thickness for bump structures in semiconductor packages.  For example, Chou discloses a package with a microbump structure (413, fig 4d) wherein a height of the micro-bump structure is between 10 um to 50 um (height h3 between 8 and 50 microns, para 0035).  Claim 1 of U.S. Patent No. US 10269746 B2 is silent as to the dimensions of this feature, and therefore the skilled artisan would look to Chou to determine what dimensions are appropriate.  Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because the subject matter involves no more “than the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for the improvement.“ KSR, 550 U.S. at 416, 82 USPQ2d at 1395.

Allowable Subject Matter
Claims 12 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of allowable subject matter:  
The available art of record does not appear to disclose a narrower one of the first micro-bump line and the redistribution line is a signal transmission line and a wider one of the first micro-bump line and the redistribution line is a ground plane, wherein a width of the ground plane is 1.5 times to 2 times a width of the signal transmission line, in a method including all the other limitations of claim 9.  
The available art of record does not appear to disclose the first micro-bump line comprises a first layer, a second layer and a third layer, wherein a ratio of heights for the first layer/the second layer/the third layer is 15/1.5/10, in a method including all the other limitations of claim 9.  


Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20030060035 A1 Kimura discloses various conformations of dummy bumps laid out in the same grid and formed at the same time as the functional bumps, e.g. figs 1-6.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TENLEY H. SCHOFIELD whose telephone number is (571)272-5072. The examiner can normally be reached M - F: 9 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva
Montalvo, can be reached at 571-270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THS/
Examiner, AU 2817
/NICHOLAS J TOBERGTE/Primary Examiner, Art Unit 2817